Opinion by
Kincheloe, J.
The record in Thomas Textile Service Co. v. United States. (3 Cust. Ct. 272, C. D. 251) was incorporated at the trial of this case. The test there made by the Government chemist of one bale showed the thread count to be under 120 threads to the square inch while the test made by the chemist of the United States Testing Co. showed an average thread count of 122 to the square inch. The claim was therefore sustained as to that bale. In this case the chemist made several tests and got a range in the thread count from 119 to 120, and it was conceded that the weight of the cloth came within the range of 4)4 to 12 ounces. It was held that the record in the former ease can have no application to the present importation and the protest was overruled.